UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22441 John Hancock Hedged Equity & Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. Managed distribution plan The Fund has adopted a managed distribution plan (Plan). Under the current Plan, the Fund makes quarterly distributions of an amount equal to $0.3230 per share, based upon an annual distribution rate of 7.25% of the Fund’s net asset value (NAV) of $17.82 on July 31, 2012. This amount will be paid quarterly until further notice. Prior to August 2012, under the prior Plan, the Fund made quarterly distributions of an amount equal to 1.8125% of the Fund’s NAV as of each measuring date, based upon an annual rate of 7.25%. The amount of each quarterly distribution was determined based on the NAV of the Fund at the close of the New York Stock Exchange on the last business day of the month ending two months prior to each quarterly declaration date. The Fund may also make additional distributions: (i) for purposes of not incurring federal income tax on the Fund of investment company taxable income and net capital gain, if any, not included in such regular distributions; and (ii) for purposes of not incurring federal excise tax on ordinary income and capital gain net income, if any, not included in such regular distributions. Although the Fund has adopted the Plan, it may discontinue the Plan. The Board of Trustees of the Fund may amend the terms of the Plan or terminate the Plan at any time without prior notice to the Fund’s shareholders. The Plan will be subject to periodic review by the Fund’s Board of Trustees. You should not draw any conclusions about the Fund’s investment performance from the amount of the Fund’s distributions or from the terms of the Fund’s Plan. The Fund’s total return at NAV is presented in the Financial highlights. With each distribution that does not consist solely of net income, the Fund will issue a notice to shareholders and an accompanying press release that will provide detailed information regarding the amount and composition of the distribution and other related information. The amounts and sources of distributions reported in the notice to shareholders are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the remainder of its fiscal year and may be subject to changes based on tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purposes. The Fund may at times distribute more than its net investment income and net realized capital gains; therefore, a portion of your distribution may result in a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Fund’s investment performance and should not be confused with “yield” or “income.” Annual report | Hedged Equity & Income Fund Management’s discussion of Fund performance By Wellington Management Company, LLC The Fund has changed its fiscal year end from October 31 to December 31. This report discusses the two-month period from November 1, 2012 through December 31, 2012. Global equities rose during the last two months of 2012. Investors shrugged off the threat of a U.S. fiscal crisis and, despite European economic woes, risk appetites increased amid further signs of a manufacturing recovery in China and an agreement among European Union leaders on the framework for a single supervisory mechanism for eurozone banks. In the U.S., housing and employment data continued to exceed expectations. Strategy and performance review The Fund’s investment objective is to provide total return with a focus on both current income and gains as well as long-term capital appreciation. The Fund uses an equity strategy and an actively managed options strategy to pursue its investment objective. For the two-month period ended December 31, 2012, John Hancock Hedged Equity & Income Fund posted total returns of 1.71% at net asset value (NAV) and –3.51% at market price. The Fund’s performance at NAV and its performance at market price differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV price at any time. The Fund’s reference benchmark, the Russell 3000 Index, returned 2.01% over this period. During this short two-month period, both the puts and written calls on the S&P 500 Index were significant detractors from performance and largely offset positive returns in the equity strategy. The S&P 500 Index returned 1.5% in the period, which resulted in a decrease in value of the Fund’s put-spread. While the Fund received premiums from writing call options, a sharp equity market rally acted as a limit to upside performance. The Fund’s equity strategy posted positive absolute returns during the period and outperformed its benchmark. Stock selection within the Fund’s equity strategy contributed to relative results, as did allocation among sectors, which is a by-product of our bottom-up stock selection process. Specifically, positive stock selection within the information technology and consumer staples sectors contributed to relative performance. Stocks within the financials and energy sectors underperformed the index and detracted from relative returns. During the period, the Fund was overweight in industrials and underweight in utilities, which aided relative results. An underweight in financials and modest residual cash position partially offset positive relative performance. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Wellington Management is an independent and unaffiliated investment subadviser. Past performance is no guarantee of future results. The extent of the Fund’s use of written call options and put option spreads may vary over time depending on the subadviser’s assessment of market circumstances and other factors. The Fund’s exposure to call and put options is subject to change due to active management. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 2 Hedged Equity & Income Fund | Annual report Portfolio summary Top 10 Holdings (15.1% of Net Assets on 12-31-12) Cisco Systems, Inc. 2.1% Oracle Corp. 1.4% Lowe’s Companies, Inc. 2.0% Apple, Inc. 1.3% Johnson & Johnson 1.7% Roche Holdings AG 1.3% Wells Fargo & Company 1.5% United Parcel Service, Inc., Class B 1.2% Occidental Petroleum Corp. 1.4% BlackRock, Inc. 1.2% Sector Composition Information Technology 16.1% Materials 3.6% Consumer Discretionary 15.5% Options Purchased 2.2% Industrials 15.1% Utilities 1.7% Financials 14.7% Telecommunication Services 0.9% Health Care 12.0% Exchange Traded Fund 0.1% Energy 9.1% Short-Term Investments & Other Assets and Liabilities, Net 2.7% Consumer Staples 6.3% Portfolio Composition 1 Common Stocks 95.0% Options Purchased 2.2% Exchange Traded Fund 0.1% Short-Term Investments & Other Assets and Liabilities, Net 2.7% 1 As a percentage of net assets on 12-31-12. 2 Excludes cash and cash equivalents. 3 Sector investing is subject to greater risks than the markets as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Hedged Equity & Income Fund 3 Fund’s investments As of 12-31-12 Shares Value Common Stocks 95.0% (Cost $217,257,741) Consumer Discretionary 15.5% Auto Components 0.6% Allison Transmission Holdings, Inc. 58,935 1,203,453 Continental AG 1,711 197,971 Automobiles 0.5% Ford Motor Company 21,988 284,745 Great Wall Motor Company, Ltd., H Shares 33,500 106,268 Harley-Davidson, Inc. 18,005 879,364 Diversified Consumer Services 0.3% Allstar Co-Invest Block Feeder LLC (I)(R) 236,300 285,923 Matthews International Corp., Class A 15,080 484,068 Hotels, Restaurants & Leisure 0.8% Buffalo Wild Wings, Inc. (I) 2,970 216,275 Burger King Worldwide, Inc. 23,806 391,371 CEC Entertainment, Inc. 15,080 500,505 Choice Hotels International, Inc. 4,680 157,342 Galaxy Entertainment Group, Ltd. (I) 47,000 187,167 Sands China, Ltd. 47,600 213,531 Starwood Hotels & Resorts Worldwide, Inc. 866 49,674 Yum! Brands, Inc. 1,498 99,467 Household Durables 1.1% Helen of Troy, Ltd. (I) 9,000 300,510 Lennar Corp., Class A 3,000 116,010 NVR, Inc. (I) 1,895 1,743,401 PulteGroup, Inc. (I) 6,500 118,040 Whirlpool Corp. 2,480 252,340 Internet & Catalog Retail 1.1% Amazon.com, Inc. (I) 6,413 1,610,547 Expedia, Inc. 2,450 150,553 HomeAway, Inc. (I) 5,280 116,160 priceline.com, Inc. (I) 743 461,552 TripAdvisor, Inc. (I) 7,210 302,532 Leisure Equipment & Products 0.8% Hasbro, Inc. 26,100 936,990 Mattel, Inc. (C) 26,081 955,086 4 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Media 3.8% AMC Networks, Inc., Class A (I) 4,800 $237,600 Arbitron, Inc. 15,090 704,401 Comcast Corp., Class A 11,253 420,637 Discovery Communications, Inc., Series C (I) 3,800 222,300 Gannett Company, Inc. 12,600 226,926 News Corp., Class A 10,325 263,701 Omnicom Group, Inc. 44,441 2,220,272 Sirius XM Radio, Inc. 205,060 592,623 The Walt Disney Company 33,338 1,659,899 Time Warner, Inc. 36,720 1,756,318 WPP PLC 66,348 964,519 Multiline Retail 0.9% Dollar Tree, Inc. (I) 4,074 165,241 Family Dollar Stores, Inc. 4,760 301,832 Fred’s, Inc., Class A 27,700 368,687 Next PLC 1,906 117,640 Target Corp. (C) 21,845 1,292,569 Specialty Retail 4.6% Advance Auto Parts, Inc. 24,330 1,760,276 Ascena Retail Group, Inc. (I) 26,440 488,876 Bed Bath & Beyond, Inc. (I) 1,505 84,145 CarMax, Inc. (I) 6,870 257,900 Dick’s Sporting Goods, Inc. 6,910 314,336 DSW, Inc., Class A 2,980 195,756 Francesca’s Holdings Corp. (I) 10,080 261,677 Lowe’s Companies, Inc. (C) 137,322 4,877,677 Monro Muffler Brake, Inc. 1,340 46,860 O’Reilly Automotive, Inc. (I) 3,041 271,926 PetSmart, Inc. 2,807 191,830 Stage Stores, Inc. 19,510 483,458 The Buckle, Inc. 3,582 159,900 The Cato Corp., Class A 21,480 589,196 The Home Depot, Inc. 5,903 365,101 Tiffany & Company 4,850 278,099 TJX Companies, Inc. 3,566 151,377 Urban Outfitters, Inc. (I) 7,050 277,488 Textiles, Apparel & Luxury Goods 1.0% Burberry Group PLC 15,846 324,440 Hanesbrands, Inc. (I) 9,720 348,170 Lululemon Athletica, Inc. (I) 9,979 760,699 Michael Kors Holdings, Ltd. (I) 7,830 399,565 Prada SpA 20,900 202,187 PVH Corp. 2,320 257,543 Tumi Holdings, Inc. (I) 1,500 31,275 Under Armour, Inc., Class A (I) 3,700 179,561 See notes to financial statements Annual report | Hedged Equity & Income Fund 5 Shares Value Consumer Staples 6.3% Beverages 2.0% Constellation Brands, Inc., Class A (I) 7,630 270,026 Molson Coors Brewing Company, Class B 23,020 985,026 PepsiCo, Inc. (C) 41,196 2,819,042 The Coca-Cola Company 17,679 640,864 Food & Staples Retailing 1.0% Casey’s General Stores, Inc. 7,240 384,444 Costco Wholesale Corp. 3,193 315,373 CVS Caremark Corp. 12,013 580,829 Wal-Mart Stores, Inc. 9,204 627,989 Walgreen Company 14,090 521,471 Food Products 2.3% General Mills, Inc. 28,570 1,154,514 Green Mountain Coffee Roasters, Inc. (I) 12,842 531,145 Kraft Foods Group, Inc. 33,670 1,530,975 Mondelez International, Inc., Class A 15,540 395,804 Post Holdings, Inc. (I) 6,800 232,900 Ralcorp Holdings, Inc. (I) 5,500 493,075 Unilever NV — NY Shares 29,540 1,131,382 Personal Products 0.0% Herbalife, Ltd. 1,406 46,314 Tobacco 1.0% Philip Morris International, Inc. 30,210 2,526,764 Energy 9.1% Energy Equipment & Services 1.4% Baker Hughes, Inc. 23,700 967,908 Bristow Group, Inc. 5,660 303,716 Core Laboratories NV 441 48,206 Diamond Offshore Drilling, Inc. 3,624 246,287 National Oilwell Varco, Inc. 2,661 181,879 Oceaneering International, Inc. 6,511 350,227 Schlumberger, Ltd. 8,030 556,399 SEACOR Holdings, Inc. 5,670 475,146 Transocean, Ltd. 3,735 166,768 Oil, Gas & Consumable Fuels 7.7% Anadarko Petroleum Corp. 23,476 1,744,502 Apache Corp. 2,090 164,065 BG Group PLC 116,986 1,961,652 BP PLC, ADR 58,085 2,418,659 Cabot Oil & Gas Corp. 9,690 481,981 Chesapeake Energy Corp. 9,680 160,882 Chevron Corp. 16,290 1,761,601 Cobalt International Energy, Inc. (I) 11,820 290,299 CONSOL Energy, Inc. 5,400 173,340 EOG Resources, Inc. 5,985 722,928 Exxon Mobil Corp. (C) 20,548 1,778,429 Halcon Resources Corp. (I) 16,872 116,754 6 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Oil, Gas & Consumable Fuels (continued) Noble Energy, Inc. 1,500 $152,610 Occidental Petroleum Corp. 45,319 3,471,889 Peabody Energy Corp. 5,090 135,445 Penn Virginia Corp. 12,000 52,920 Pioneer Natural Resources Company 5,550 591,575 Plains Exploration & Production Company (I) 6,480 304,171 Royal Dutch Shell PLC, ADR, Class B 20,040 1,420,636 Southwestern Energy Company (I) 5,200 173,732 Valero Energy Corp. 10,699 365,050 Whiting Petroleum Corp. (I) 4,630 200,803 Financials 14.7% Capital Markets 2.8% Affiliated Managers Group, Inc. (I) 1,600 208,240 Ares Capital Corp. 25,770 450,975 BlackRock, Inc. (C) 14,345 2,965,255 Invesco, Ltd. 26,455 690,211 LPL Financial Holdings, Inc. 10,220 287,795 Morgan Stanley 9,600 183,552 Raymond James Financial, Inc. 3,100 119,443 SEI Investments Company 63,835 1,489,909 T. Rowe Price Group, Inc. 6,670 434,417 Commercial Banks 5.3% Banco Santander SA (I) 24,726 199,368 Credit Agricole SA (I) 18,774 152,428 Cullen/Frost Bankers, Inc. 3,225 175,021 Erste Group Bank AG (I) 4,855 155,241 First Midwest Bancorp, Inc. 36,190 453,099 First Niagara Financial Group, Inc. 70,110 555,972 First Republic Bank 14,145 463,673 Grupo Financiero Banorte SAB de CV, Series O 11,800 76,197 Hancock Holding Company 7,940 252,016 International Bancshares Corp. 25,600 462,080 Lloyds Banking Group PLC (I) 243,135 194,819 M&T Bank Corp. 17,195 1,693,192 MB Financial, Inc. 14,700 290,325 PNC Financial Services Group, Inc. 50,740 2,958,649 Royal Bank of Scotland Group PLC (I) 30,362 163,526 Societe Generale SA (I) 5,061 190,366 Webster Financial Corp. 24,180 496,899 Wells Fargo & Company (C) 106,418 3,637,367 Westamerica Bancorp. 3,200 136,288 Consumer Finance 0.1% American Express Company 5,228 300,505 Diversified Financial Services 1.9% Bank of America Corp. 76,994 893,130 Citigroup, Inc. 4,600 181,976 IntercontinentalExchange, Inc. (I) 2,070 256,287 See notes to financial statements Annual report | Hedged Equity & Income Fund 7 Shares Value Diversified Financial Services (continued) JPMorgan Chase & Company (C) 64,795 $2,849,036 Moody’s Corp. 6,150 309,468 Insurance 3.8% ACE, Ltd. 18,820 1,501,836 Aegon NV 21,115 134,562 AIA Group, Ltd. 63,400 252,677 Alleghany Corp. (I) 3,690 1,237,700 American International Group, Inc. (I) 9,300 328,290 Aon PLC 4,930 274,108 Assured Guaranty, Ltd. 18,000 256,140 Berkshire Hathaway, Inc., Class B (I) 6,760 606,372 Markel Corp. (I) 1,060 459,425 Marsh & McLennan Companies, Inc. 57,630 1,986,506 Old Mutual PLC 40,262 119,590 Platinum Underwriters Holdings, Ltd. 8,500 391,000 Primerica, Inc. 16,250 487,663 Prudential PLC 10,863 151,574 Reinsurance Group of America, Inc. 10,180 544,834 White Mountains Insurance Group, Ltd. 750 386,250 Real Estate Investment Trusts 0.4% DiamondRock Hospitality Company 29,050 261,450 Host Hotels & Resorts, Inc. 19,910 311,990 Mack-Cali Realty Corp. 8,420 219,846 Unibail-Rodamco SE 701 171,609 Real Estate Management & Development 0.2% BR Malls Participacoes SA 12,600 166,925 Jones Lang LaSalle, Inc. 3,180 266,929 Longfor Properties Company, Ltd. 39,000 77,335 Thrifts & Mortgage Finance 0.2% Northwest Bancshares, Inc. 41,420 502,839 Health Care 12.0% Biotechnology 2.2% Amgen, Inc. 6,522 562,979 Arena Pharmaceuticals, Inc. (I) 10,640 95,973 Biogen Idec, Inc. (I) 6,211 910,967 BioMarin Pharmaceutical, Inc. (I) 3,200 157,600 Celgene Corp. (I) 8,309 654,084 Elan Corp. PLC, ADR (I) 4,380 44,720 Gilead Sciences, Inc. (I) 21,343 1,567,643 Onyx Pharmaceuticals, Inc. (I) 5,390 407,107 Prothena Corp. PLC (I) 105 771 Regeneron Pharmaceuticals, Inc. (I) 3,200 547,424 Vertex Pharmaceuticals, Inc. (I) 7,515 315,179 Health Care Equipment & Supplies 1.7% Edwards Lifesciences Corp. (I) 5,831 525,781 Haemonetics Corp. (I) 3,380 138,039 HeartWare International, Inc. (I) 1,510 126,765 8 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Health Care Equipment & Supplies (continued) Hologic, Inc. (I) 29,505 $590,985 Medtronic, Inc. (C) 51,724 2,121,718 STERIS Corp. 9,600 333,408 Zimmer Holdings, Inc. 3,564 237,576 Health Care Providers & Services 1.8% Aetna, Inc. 4,374 202,516 Amsurg Corp. (I) 14,620 438,746 Brookdale Senior Living, Inc. (I) 6,000 151,920 Cardinal Health, Inc. 42,895 1,766,416 Catamaran Corp. (I) 8,860 417,395 McKesson Corp. 2,550 247,248 Team Health Holdings, Inc. (I) 7,700 221,529 UnitedHealth Group, Inc. 13,792 748,078 Health Care Technology 0.0% Allscripts Healthcare Solutions, Inc. (I) 8,200 77,244 Life Sciences Tools & Services 0.9% Agilent Technologies, Inc. 8,230 336,936 Bruker Corp. (I) 7,563 115,487 Charles River Laboratories International, Inc. (I) 18,810 704,811 Covance, Inc. (I) 4,570 264,009 ICON PLC, ADR (I) 29,030 805,873 Life Technologies Corp. (I) 796 39,068 Pharmaceuticals 5.4% Abbott Laboratories 7,137 467,474 Auxilium Pharmaceuticals, Inc. (I) 5,010 92,835 Eli Lilly & Company 7,445 367,187 Johnson & Johnson 57,608 4,038,321 Merck & Company, Inc. 65,674 2,688,694 Pfizer, Inc. 24,840 622,987 Roche Holdings AG 15,291 3,115,158 Salix Pharmaceuticals, Ltd. (I) 2,680 108,486 Teva Pharmaceutical Industries, Ltd., ADR 38,320 1,430,869 Industrials 15.1% Aerospace & Defense 3.0% Cubic Corp. 5,500 263,835 Honeywell International, Inc. 6,315 400,813 Lockheed Martin Corp. 21,038 1,941,597 Northrop Grumman Corp. (C) 28,425 1,920,962 Rolls-Royce Holdings PLC (I) 15,573 224,380 Safran SA 6,378 278,308 The Boeing Company 12,645 952,927 United Technologies Corp. 16,450 1,349,065 Air Freight & Logistics 1.7% Atlas Air Worldwide Holdings, Inc. (I) 7,200 319,032 FedEx Corp. 4,880 447,594 United Parcel Service, Inc., Class B 40,743 3,003,981 UTi Worldwide, Inc. 19,300 258,620 See notes to financial statements Annual report | Hedged Equity & Income Fund 9 Shares Value Building Products 0.8% Assa Abloy AB, Series B 4,221 $158,944 Lennox International, Inc. 27,085 1,422,504 Owens Corning, Inc. (I) 8,160 301,838 Commercial Services & Supplies 0.9% ACCO Brands Corp. (I) 62,050 455,447 Corrections Corp. of America 10,100 358,247 G&K Services, Inc., Class A 13,920 475,368 The ADT Corp. 2,871 133,473 Tyco International, Ltd. 4,256 124,488 United Stationers, Inc. 22,270 690,147 Construction & Engineering 0.5% Jacobs Engineering Group, Inc. (I) 25,600 1,089,792 Electrical Equipment 1.4% Acuity Brands, Inc. 3,690 249,924 Belden, Inc. 20,990 944,340 Eaton Corp. PLC 25,920 1,404,864 Hubbell, Inc., Class B 1,800 152,334 Polypore International, Inc. (I) 7,720 358,980 Schneider Electric SA 2,125 158,490 Industrial Conglomerates 1.5% 3M Company 18,270 1,696,370 Carlisle Companies, Inc. 19,900 1,169,324 Danaher Corp. 10,180 569,062 General Electric Company 13,681 287,164 Machinery 3.2% Albany International Corp., Class A 24,850 563,598 Dover Corp. 1,090 71,624 ESCO Technologies, Inc. 12,830 479,970 Flowserve Corp. 5,760 845,568 IDEX Corp. 11,015 512,528 Illinois Tool Works, Inc. 7,070 429,927 Kennametal, Inc. 6,400 256,000 Mueller Industries, Inc. 12,630 631,879 Nordson Corp. 2,000 126,240 PACCAR, Inc. 29,600 1,338,216 Pall Corp. (C) 8,775 528,782 Parker Hannifin Corp. 2,998 255,010 Stanley Black & Decker, Inc. 15,550 1,150,234 Valmont Industries, Inc. 1,980 270,369 WABCO Holdings, Inc. (I) 2,280 148,633 Wabtec Corp. 2,440 213,598 Marine 0.2% Kirby Corp. (I) 9,460 585,479 Professional Services 0.4% IHS, Inc., Class A (I) 2,800 268,800 Manpower, Inc. 5,680 241,059 Towers Watson & Company, Class A 8,100 455,301 10 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Road & Rail 0.6% Canadian National Railway Company 5,710 $518,533 Genesee & Wyoming, Inc., Class A (I) 4,820 366,706 Hertz Global Holdings, Inc. (I) 21,300 346,551 J.B. Hunt Transport Services, Inc. 1,890 112,852 Trading Companies & Distributors 0.8% GATX Corp. 13,310 576,323 MSC Industrial Direct Company, Inc., Class A 16,715 1,259,977 Wolseley PLC 3,355 159,467 Transportation Infrastructure 0.1% CCR SA 16,900 160,262 Information Technology 16.1% Communications Equipment 2.8% Acme Packet, Inc. (I) 9,360 207,043 Cisco Systems, Inc. (C) 255,350 5,017,628 F5 Networks, Inc. (I) 2,756 267,745 Juniper Networks, Inc. (I) 14,650 288,166 Palo Alto Networks, Inc. (I) 500 26,760 QUALCOMM, Inc. 12,961 803,841 Riverbed Technology, Inc. (I) 2,306 45,474 Computers & Peripherals 2.1% Apple, Inc. (C) 6,026 3,212,039 Diebold, Inc. 11,630 355,994 EMC Corp. (I)(C) 46,938 1,187,531 NetApp, Inc. (I) 10,618 356,234 QLogic Corp. (I) 6,988 67,993 Electronic Equipment, Instruments & Components 0.4% Coherent, Inc. 5,980 302,708 MTS Systems Corp. 8,300 422,719 National Instruments Corp. 4,650 120,017 Internet Software & Services 2.4% Akamai Technologies, Inc. (I) 10,670 436,510 Dropbox, Inc. (I)(R) 8,535 77,234 eBay, Inc. (I) 28,698 1,464,172 Equinix, Inc. (I) 2,552 526,222 Facebook, Inc., Class A (I) 19,730 525,410 Google, Inc., Class A (I) 2,109 1,496,061 IAC/InterActiveCorp 11,983 566,796 LinkedIn Corp., Class A (I) 6,240 716,477 IT Services 2.0% Automatic Data Processing, Inc. 17,441 994,311 Forrester Research, Inc. 9,800 262,640 IBM Corp. 3,430 657,017 MAXIMUS, Inc. 8,640 546,221 Teradata Corp. (I) 3,175 196,501 The Western Union Company 107,092 1,457,522 Visa, Inc., Class A 4,107 622,539 See notes to financial statements Annual report | Hedged Equity & Income Fund 11 Shares Value Office Electronics 0.1% Zebra Technologies Corp., Class A (I) 8,260 $324,453 Semiconductors & Semiconductor Equipment 1.7% Altera Corp. 9,880 340,267 Analog Devices, Inc. 40,540 1,705,112 Intel Corp. 51,780 1,068,221 Maxim Integrated Products, Inc. 21,930 644,742 Samsung Electronics Company, Ltd. 115 164,591 Xilinx, Inc. 4,496 161,406 Software 4.6% Adobe Systems, Inc. (I) 6,300 237,384 ANSYS, Inc. (I) 4,870 327,946 BMC Software, Inc. (I) 2,882 114,300 Cadence Design Systems, Inc. (I) 30,190 407,867 Check Point Software Technologies, Ltd. (I) 15,347 731,131 Concur Technologies, Inc. (I) 4,590 309,917 FactSet Research Systems, Inc. 4,975 438,099 Imperva, Inc. (I) 4,160 131,165 Intuit, Inc. 1,459 86,811 MICROS Systems, Inc. (I) 6,790 288,168 Microsoft Corp. 96,959 2,591,714 NetSuite, Inc. (I) 2,651 178,412 Oracle Corp. (C) 99,242 3,306,743 Red Hat, Inc. (I) 3,335 176,622 Salesforce.com, Inc. (I) 4,540 763,174 ServiceNow, Inc. (I) 15,090 453,153 Splunk, Inc. (I) 3,640 105,633 TIBCO Software, Inc. (I) 10,200 224,502 Websense, Inc. (I) 16,200 243,648 Workday, Inc., Class A (I) 760 41,420 Materials 3.6% Chemicals 1.8% Arkema SA 1,096 115,238 CF Industries Holdings, Inc. 1,497 304,131 Innospec, Inc. 11,000 379,390 Koppers Holdings, Inc. 7,000 267,050 Lanxess AG 1,276 111,595 LyondellBasell Industries NV, Class A 3,000 171,270 Monsanto Company 4,683 443,246 Sensient Technologies Corp. 6,600 234,696 The Dow Chemical Company 30,840 996,749 The Sherwin-Williams Company 6,359 978,141 W.R. Grace & Company (I) 2,500 168,075 Westlake Chemical Corp. 2,307 182,945 Construction Materials 0.2% Cemex SAB de CV, ADR (I) 17,900 176,673 Siam Cement PCL, NVDR 7,000 101,031 Vulcan Materials Company 4,550 236,828 12 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Containers & Packaging 0.8% Aptargroup, Inc. 6,110 $291,569 Ball Corp. 2,950 132,013 Crown Holdings, Inc. (I) 3,360 123,682 Graphic Packaging Holding Company (I) 31,710 204,847 Greif, Inc., Class A 5,930 263,885 Rock-Tenn Company, Class A 4,660 325,781 Silgan Holdings, Inc. 9,840 409,246 Metals & Mining 0.1% Allied Nevada Gold Corp. (I) 2,832 85,328 Nucor Corp. 2,100 90,678 Paper & Forest Products 0.7% Deltic Timber Corp. 6,170 435,725 International Paper Company 20,780 827,875 Louisiana-Pacific Corp. (I) 23,600 455,952 Telecommunication Services 0.9% Diversified Telecommunication Services 0.9% AT&T, Inc. 29,340 989,051 Verizon Communications, Inc. 25,630 1,109,010 Utilities 1.7% Electric Utilities 0.3% Duke Energy Corp. 3,415 217,877 UNS Energy Corp. 7,690 326,210 Westar Energy, Inc. 9,610 275,038 Gas Utilities 1.4% Atmos Energy Corp. 9,200 323,104 New Jersey Resources Corp. 3,390 134,312 UGI Corp. 80,985 2,649,019 WGL Holdings, Inc. 6,090 238,667 Exchange Traded Fund 0.1% (Cost $255,915) iShares Russell 3000 Index Fund 3,060 259,121 Number of Contracts Value Options Purchased 2.2% (Cost $17,295,747) Put Options 2.2% S&P 500 Index (Expiration Date: 6-22-13; Strike Price: $1,275; Counterparty: Morgan Stanley Company, Inc.) (I) 1,900 5,348,500 See notes to financial statements Annual report | Hedged Equity & Income Fund 13 Par value Value Short-Term Investments 4.1% (Cost $9,900,000) Repurchase Agreement 4.1% Goldman Sachs Tri-Party Repurchase Agreement dated 12-31-12 at 0.250% to be repurchased at $9,900,138 on 1-2-13, collateralized by $5,830,201 Federal National Mortgage Association, 2.674%–5.500% due 7-1-36 to 2-1-42 (valued at $6,345,489, including interest) and $3,437,621 Federal Home Loan Mortgage Corp., 2.673%–7.000% due 12-1-29 to 12-1-41 (valued at $3,752,511, including interest) $9,900,000 9,900,000 Total investments (Cost $244,709,403) † 101.4% Other assets and liabilities, net (1.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) A portion of this security is pledged as collateral for options. Total collateral value at 12-31-12 was $35,300,774. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933, as follows: Value as a Beginning Ending percentage Acquisition Acquisition share share of Fund's Value as of Issuer, Description date cost amount amount net assets 12-31-12 Allstar Co-Invest 8-1-11 $240,553 236,300 236,300 0.12% $285,923 Block Feeder LLC Dropbox, Inc. 5-1-12 $77,258 8,535 8,535 0.03% $77,234 † At 12-31-12, the aggregate cost of investment securities for federal income tax purposes was $245,886,631. Net unrealized depreciation aggregated $1,617,352, of which $17,965,778 related to appreciated investment securities and $19,583,130 related to depreciated investment securities. 14 Hedged Equity & Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 12-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $244,709,403) $244,269,279 Cash 40,224 Foreign currency, at value (Cost $6,771) 6,798 Receivable for investmentssold 382,725 Dividends and interestreceivable 169,883 Other receivables and prepaidexpenses 423 Totalassets Liabilities Payable for investmentspurchased 1,193,827 Payable for fund sharesrepurchased 348,059 Written options, at value (Premiums received $11,204,253) 2,356,000 Payable toaffiliates Accounting and legal servicesfees 7,144 Trustees’fees 376 Other liabilities and accruedexpenses 121,394 Totalliabilities Netassets Net assets consistof Paid-incapital $239,335,027 Accumulated distributions in excess of net investmentincome — Accumulated net realized gain (loss) on investments, written options and foreign currencytransactions (6,900,648) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 8,408,153 Netassets Net asset value pershare Based on 13,733,169 shares of beneficial interest outstanding — unlimited number of shares authorized with par value of $0.01 pershare $17.54 See notes to financial statements Annual report | Hedged Equity & Income Fund 15 F I N A N C I A L S T A T E M E N T S Statements of operations For the period ended 12-31-12 and the year ended 10-31-12 These Statements of operations summarize the Fund’s investment income earned and expenses incurred in operating the Fund. They also show net gains (losses) for the periods stated. Period ended Year ended 12-31-12 1 10-31-12 Investmentincome Dividends $1,253,112 $4,769,983 Interest 3,643 13,176 Less foreign taxes withheld (7,528) (26,385) Total investment income Expenses Investment management fees 406,351 2,539,167 Accounting and legal services fees 8,827 49,705 Transfer agent fees 4,485 18,296 Trustees' fees 7,775 36,452 Printing and postage 18,228 37,400 Professional fees 61,680 96,561 Custodian fees 5,914 44,026 Stock exchange listing fees 4,603 41,781 Other 9,096 22,531 Total expenses Net investment income Realized and unrealized gain(loss) Net realized gain (loss)on Investments and purchased options 2,629,301 (6,686,949) Written options (1,941,735) 7,801,413 Foreign currency transactions (816) (13,537) Change in net unrealized appreciation (depreciation)of Investments and purchased options 434,545 12,260,249 Written options 1,255,237 11,041,405 Translation of assets and liabilities in foreign currencies 434 (364) Net realized and unrealized gain Increase in net assets from operations 1 For the two-month period ended 12-31-12. The Fund changed its fiscal year end from October 31 to December31. 16 Hedged Equity & Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year Period ended ended ended 12-31-12 1 10-31-12 10-31-11 2 Increase (decrease) in netassets Fromoperations Net investmentincome $722,268 $1,870,855 $337,387 Net realized gain(loss) 686,750 1,100,927 (8,723,640) Change in net unrealized appreciation(depreciation) 1,690,216 23,301,290 (16,583,353) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome (728,343) (1,850,217) (317,301) From tax return ofcapital (3,723,566) (16,575,845) (4,982,535) Totaldistributions From Fund sharetransactions Sharesissued — — 279,246,500 Repurchased (3,098,607) (10,945,445) — Offeringcosts — — (584,809) Total from Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 245,293,814 248,392,249 — 4 End ofperiod Undistributed (Accumulated distributions in excess of) net investmentincome — Share activity Sharesoutstanding Beginning ofperiod 13,934,006 14,620,236 — Sharesissued — — 14,620,236 Sharesrepurchased (200,837) (686,230) — End ofperiod 1 For the two-month period ended 12-31-12. The Fund changed its fiscal year end from October 31 to December31. 2 Period from 5-26-11 (commencement of operations) to 10-31-11. 3 Net of underwriting commissions of $13,153,500, or $0.90 per share, which were paid to brokers in connection with the Fund’s initial public offerings. 4 Initial seed capital of $100,000 is included in Fund share transactions for the period ended 10-31-11. See notes to financial statements Annual report | Hedged Equity & Income Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 12-31-12 1 10-31-12 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod 3 Net investmentincome 4 0.05 0.13 0.02 Net realized and unrealized gain (loss) oninvestments 0.18 1.68 (1.73) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.05) (0.13) (0.02) From tax return ofcapital (0.27) (1.16) (0.34) Totaldistributions Anti-dilutive impact of repurchaseplan 0.03 5 0.09 5 — Offering costs related to commonshares — — (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 6 7 7 Total return at market value (%) 6 7 7 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $241 $245 $248 Ratios (as a percentage of average net assets): Expenses 0.22 7 1.14 1.15 8 Net investmentincome 0.30 7 0.74 0.31 8 Portfolio turnover (%) 11 76 38 1 For the two-month period ended 12-31-12. The Fund changed its fiscal year end from October 31 to December31. 2 Period from 5-26-11 (commencement of operations) to 10-31-11. 3 Reflects the deduction of a $0.90 per share salesload. 4 Based on the average daily sharesoutstanding. 5 The repurchase plan was completed at an average repurchase price of $15.43 and $15.95 for 200,837 and 686,230 shares for the two-month period ended 12-31-12 and the year ended 10-31-12,respectively. 6 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 7 Notannualized. 8 Annualized. 18 Hedged Equity & Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Hedged Equity & Income (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). On December 12, 2012, the Board of Trustees voted to change the Fund’s fiscal year end from October 31 to December 31. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
